NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HEATHER L. GILLILAND,                           No.    17-17428

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01978-GMS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Arizona
                 G. Murray Snow, Chief District Judge, Presiding

                          Submitted September 10, 2020**

Before: LEAVY, CLIFTON, and BYBEE, Circuit Judges.

      Heather L. Gilliland appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Attmore v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we reverse and remand for further

proceedings.

       When assessing the limitations from Gilliland’s fibromyalgia, the

Administrative Law Judge (ALJ) erred by discounting the opinion of treating

rheumatologist Dr. Mona Amin without considering Dr. Amin’s treating

relationship or specialization. See Revels v. Berryhill, 874 F.3d 648, 664 (9th Cir.

2017) (“[A] rheumatologist’s specialized knowledge is particularly important with

respect to . . . fibromyalgia.”); Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir.

2017) (ALJ’s failure to consider the requisite factors “constitutes reversible legal

error”); 20 C.F.R. § 404.1527(c)(2), (5) (generally, a treating physician’s opinion is

entitled to greater weight than an opinion from a non-treating source, and a

specialist’s opinion is entitled to greater weight than an opinion from a non-

specialist).

       The ALJ also erred by discounting Dr. Amin’s opinion as unsupported by

objective findings and apparently based on Gilliland’s subjective complaints. See

Revels, 874 F.3d at 656-57, 663 (because fibromyalgia is marked by normal

objective findings and diagnosed based on the patient’s subjective complaints, ALJ

erred by discounting treating physician’s opinion as unsupported by objective

findings). The ALJ likewise erred by accepting the opinion of a nonexamining

medical advisor as supported by normal objective findings. See id.


                                           2                                     17-17428
      The ALJ also erred by discounting Dr. Amin’s opinion as unsupported by

Gilliland’s routine and conservative treatment, where he pointed to no evidence

that Gilliland’s treatment, which included several pain medications and trigger

point injections, was “conservative.” See id. at 667 (ALJ’s finding that a series of

medications and epidural steroid injections were conservative treatment for

fibromyalgia was unsupported). Finally, the ALJ erred by discounting Dr. Amin’s

opinion as inconsistent with Gilliland’s activities of daily living, where the record

established that Gilliland performed these activities with frequent breaks. See id.

at 664 (claimant’s ability to perform some household tasks with breaks was not

inconsistent with doctor’s opinion that she needed significant breaks); see also

Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (a plaintiff’s ability to

carry on “certain daily activities” does not detract from credibility).

      As to limitations resulting from Gilliland’s mental health impairments, the

ALJ provided germane reasons to discount the opinion of licensed professional

counselor Nicole Balles as unsupported by and inconsistent with the record. See

Revels, 874 F.3d at 655 (setting out standard). The ALJ reasonably incorporated

the opinion of consulting psychologist Dr. Kenneth Littlefield into the residual

functional capacity by limiting Gilliland to occasional interaction with coworkers

and supervisors. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir.

2008) (no error where ALJ translated assessed impairments into concrete work


                                           3                                   17-17428
restrictions).

       The ALJ provided clear and convincing reasons to discount Gilliland’s

symptom testimony based on the reason she stopped working and her attempts to

find employment at a higher exertional level than her past work. See Bruton v.

Massanari, 268 F.3d 824, 828 (9th Cir. 2001) (ALJ properly discounted testimony

because claimant stopped working because he was laid off, not because he was

injured); Macri v. Chater, 93 F.3d 540, 544 (9th Cir. 1996) (ALJ properly

considered unsuccessful attempts to find employment); see also Molina v. Astrue,

674 F.3d 1104, 1111 (9th Cir. 2012) (where the ALJ has provided a rational

interpretation of the evidence, this court must uphold the ALJ’s conclusion). Any

error in the ALJ’s remaining reasons was harmless. See Molina, 674 F.3d at 1115

(where ALJ provided at least one valid reason to discount testimony, error in

remaining reasons is harmless).

       We reverse and remand to the district court with instructions to remand to

the agency for further proceedings. See Treichler v. Comm’r, Soc. Sec. Admin.,

775 F.3d 1090, 1099 (9th Cir. 2014).

       REVERSED and REMANDED.




                                         4                                   17-17428